         Case 1:12-cv-00920-EDK Document 231 Filed 03/31/21 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

____________________________________

STEPHANIE MERCIER,
AUDRICIA BROOKS,
DEBORAH PLAGEMAN,
JENNIFER ALLRED,
MICHELLE GAVIN,
STEPHEN DOYLE, on behalf of themselves
And all others similarly situated,

                       Plaintiffs,
       v.                                                      No. 12-920C
                                                               (Judge Kaplan)

THE UNITED STATES,

                  Defendant.
____________________________________

                                     JOINT STATUS REPORT

   Pursuant to the Court’s January 8, 2021 Order, plaintiffs and defendant, the United States,

respectfully submit the following status report. Following mediation, the parties reached an

agreement in principle to settle this litigation. Since our last status report, the proposed

settlement has been reviewed at increasingly higher levels of authority within the Department of

Justice and remains under active consideration. Per the Court’s Order, the parties will provide

the Court with further update within 30 days of this report.



                                               Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

s/ W. Michael Hamilton_
W. MICHAEL HAMILTON, Esq.                      ROBERT E. KIRSCHMAN, JR.
PROVOST UMPHREY LAW FIRM                       Director
4205 Hillsboro Pike, Suite 303
        Case 1:12-cv-00920-EDK Document 231 Filed 03/31/21 Page 2 of 2




Nashville, Tennessee 37215            s/ Reginald T. Blades, Jr.
Tel: 615-297-1932                     REGINALD T. BLADES, JR.
Fax: 615-297-1986                     Assistant Director
Email: mhamilton@provostumphrey.com
                                      s/ P. Davis Oliver
Counsel of Record for                 P. DAVIS OLIVER
Plaintiffs.                           Senior Trial Counsel
                                      Commercial Litigation Branch
                                      Civil Division
                                      Department of Justice
                                      P.O. Box 480
                                      Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 353-0516
                                      Fax: (202) 514-8624



                                      Attorneys for Defendant


March 31, 2021
